DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
 
Claims 2, 3, and 11-20 have been canceled.
Claims 1, 9, and 10 have been amended.
Claim 22 has been added.
Claims 1, 4-10, and 21 are pending in the instant application.


Claims 1, 4-10, 21, and 22 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The rejection of claims 7 and 8 under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement concerning named biological materials has been withdrawn in view of applicant’s statements on pages 5 and 6 of the October 19, 2020 response that the biological materials named in the indicated claims are the same as the antibodies discussed in the specification.  It should be noted that this issue arose because even though the nomenclature used in the instant claims is similar to that of the specification, the terms are not identical and thus in the absence of an evidentiary statement form applicant, such as that supplied as part of the most recent response, it is not reasonable to assume that different terms necessarily identify the same product.


The rejection of claims 1, 4-6, 9, 10 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s response received October 19, 2020.
Specifically, applicant has clarified the relationship between terminology used in the instant claims and the specification, and in view of such clarification applicant’s arguments that the specification discloses a representative number of species of antibodies that lie within the genus of antibodies recited for administration is persuasive.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 1, 4-10, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Reed (WO 2013/036596 A2 published 3/14/2013) has been withdrawn in view of applicant’s claim amendments received October 19, 2020 which add additional limitations.
Specifically, the independent claim has been amended to require that the patient population upon whom the claimed administration method is practiced “has not been determined to have a thrombus”.  As was set forth in the rejection, while Reed teaches prophylactic administration of anti-Sf2 antibodies to inhibit the development of future thrombi, all such patients have already been administered tissue plasminogen activator (TPA), a well-known therapeutic that reasonably is only administered to remove blood clots in a thrombotic patient as the risk of hemorrhage (due to the inability of the patient to form clots due to the activity of TPA) is large.  It should be noted that Reed does not appear to teach administration of anti-Sf2 to patients who have not been previously anti-coagulated due to TPA administration.


The rejection of claims 1-7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/134577 has been withdrawn in view of applicant’s claim amendments received October 19, 2020 which add additional limitations.
Specifically, the independent claim has been amended to require that the patient population upon whom the claimed administration method is practiced “has not been 
    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1, 4-10, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,150,903 has been withdrawn in view of applicant’s amendment to the independent claim received as part of the October 19, 202 response.  



The rejection of Claims 1, 4-10, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,834,614 has been withdrawn in view of applicant’s amendment to the independent claim received as part of the October 19, 202 response.  
Specifically, the independent claim now requires that the patient population upon which the instant claimed methods are practiced do not have a thrombus, and this patient population does not appear to be encompassed by the issued claims.


The provisional rejection of claims 1, 9, 10, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 11, 15, 30-39 of copending Application No. 14/198,804 has been withdrawn in view of applicant’s amendment to the independent claim received as part of the October 19, 202 response.  
Specifically, the copending claims recite administration to stroke patients, and reasonably stroke patients are known to harbor at least one thrombus.  Therefore it appears that the copending claims no longer anticipate that which is presently claimed.



Claims 1, 4-10, 21, and 22 are allowable.
As evidenced by WO 2013/036596 (of record), WO 2008/134577 (of record), US 5,582,862, and US 5,534,255 the prior art discloses administration of antibodies that bind serpin f2 (Sf2, aka alpha 2-antiplasmin and -2 plasmin inhibitor) to treat thrombotic condition such as stroke.  The instant claims are limited to administering such antibodies to patients who have not been identified as having a thrombus for the purpose of inhibiting the development of future thrombi (i.e. prophylaxis), and applicant has presented compelling arguments concerning why artisans would not have administered such antibodies until after the patient in question was known to have a thrombus absent the teachings of the instant specification.  As such the instant claimed methods have been found to be allowable.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644